DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 02 June 2021.  These drawings are unacceptable.

The drawings are objected to because:
FIGS. 1–6 use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in the views does not aid in the understanding the invention, reduces legibility, and includes solid black shading that is not used to represent bar graphs or colors. The use of shading in views is encouraged if it aids in understanding the .
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY MODULE INCLUDING PRESSURE PLATES SANDWICHING POUCH CELL MODULES WITH INSULATING PAD INTERPOSED BETWEEN POUCH CELLS.

Claim Rejections - 35 USC § 112
Claim(s) 1–20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tops" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottoms" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2–12 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–12 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the tops" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the bottoms" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14–20 are directly or indirectly dependent from claim 13 and include all the limitations of claim 13. Therefore, claims 14–20 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
Claim(s) 1–10 and 12–20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ijaz et al. (US 2010/0255351 A1, hereinafter Ijaz).
Regarding claim 1, Ijaz discloses a battery module (10, [0048]), comprising:
a plurality of pouch cell modules (30) positioned together side-by-side (FIG. 1, [0048]),
wherein each pouch cell module (30) comprises a first bracket (400), a second bracket (400), a pair of cells (300) positioned between the first and second brackets (400, [0058]), and an insulation pad (401) positioned between the pair of cells (300, [0058]);
a busbar (700) electrically connecting the plurality of side-by-side pouch cell modules (30) together (FIG. 16, [0095]);
a pair of pressure plates (50, [0048]),
with one pressure plate (50) of the pair of pressure plates (50) disposed on one side of the battery module (10, [0048]) and
with one other pressure plate (50) of the pair of pressure plates (50) disposed on one other side of the battery module (10, [0048]);
at least one compression band (51) wrapped around the plurality of side-by-side pouch cell modules (30) and the pair of pressure plates (50, [0048]);
a top cover (40) spanning across the tops of the plurality of side-by-side pouch cell modules (30, [0105]); and
a bottom cover (40) spanning across the bottoms of the plurality of side-by-side pouch cell modules (30, [0105]); and
wherein each cell (300) of the plurality of side-by-side pouch cell modules (30) has a top tab (301) and a bottom tab (302), and
wherein top tabs (301) of the pair of cells (300) are fastened to each other (FIG. 15, [0095]) and
bottom tabs (302) of the pair of cells (300) are fastened to each other (FIG. 15, [0095]),
said top tab (301) being extending in a different direction, relative to the cell (300), than the bottom tab (302, FIG. 3).
Regarding claim 2, Ijaz discloses all claim limitations set forth above and further discloses a battery module, further comprising:
a slave board (see PCB subassembly, [0071]) connected to one of the pressure plates (50) at an end of the battery module (10).
Regarding claim 3, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the top tabs (301) are separately fastened to each other from the bottom tabs (302, [0095]).
Regarding claim 4, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the busbar (700) is welded to the top and bottom tabs (301, 302) of the cells (300, [0095]).
Regarding claim 5
wherein the first bracket (400) has longitudinally extending side edges (403, [0060]) and
the second bracket (400) is positioned between the longitudinally extending side edges (403) of the first bracket (400, [0061]).
Regarding claim 6, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the longitudinally extending side edges (403) of the first brackets (400) have notches therein (FIG. 6, [0058]) and
the at least one compression band (51) is received into the notches (FIG. 1, [0048]).
Regarding claim 7, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the top cover (40) has downwardly extending edges that wrap around top ends of each of the plurality of pouch cell modules (30, [0105]), and
the bottom cover (40) has upwardly extending edges that wrap around bottom ends of each of the plurality of pouch cell modules (30, [0105]).
Regarding claim 8, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the at least one compression band (51) comprises an upper compression band (51) and a lower compression band (51) both wrapping around the plurality of side-by-side pouch cell modules (30, [0078]).
Regarding claim 9
wherein the first and second brackets (400) are made of aluminum (see heatsink, [0059]).
Regarding claim 10, Ijaz discloses all claim limitations set forth above and further discloses a battery module:
wherein the insulation pad (400) is made of a thermally insulating material (see polyurethane foam, [0071]).
Regarding claim 12, Ijaz discloses all claim limitations set forth above and further discloses a battery module, further comprising:
a voltage and temperature sensing board (see voltage sense wiring harness and thermistor wiring harness, [0105]) in electrical communication with each of the plurality of side-by-side pouch cells (300, [0105]).
Regarding claim 13, Ijaz discloses an automotive module (10, [0048]), comprising:
a plurality of pouch cell modules (30) positioned together side-by-side (FIG. 1, [0048]),
wherein each pouch cell module (30) comprises a pair of cells (300) separated by an insulation pad (401), [0058]);
a busbar (700) electrically connecting the plurality of side-by-side pouch cell modules (30) together (FIG. 16, [0095]);
a pair of pressure plates (50, [0048]),
wherein each of the pressure plates (50) are disposed on a side of the plurality of pouch cell modules (30, [0048]);
at least one compression band (51) wrapped around the plurality of side-by-side pouch cell modules (30) and the pair of pressure plates (50, [0048]);
a top cover (40) spanning across the tops of the plurality of side-by-side pouch cell modules (30, [0105]); and
a bottom cover (40) spanning across the bottoms of the plurality of side-by-side pouch cell modules (30, [0105]); and
wherein each cell (300) of the plurality of side-by-side pouch cell modules (30) has a top tab (301) and a bottom tab (302), and
wherein top tabs (301) of the pair of cells (300) are fastened to each other (FIG. 15, [0095]) and
bottom tabs (302) of the pair of cells (300) are fastened to each other (FIG. 15, [0095]),
said top tab (301) being extending in a different direction, relative to the cell (300), than the bottom tab (302, FIG. 3).
Regarding claim 14, Ijaz discloses all claim limitations set forth above and further discloses an automotive batter, further comprising:
a slave board (see PCB subassembly, [0071]) connected to one of the pressure plates (50).
Regarding claim 15, Ijaz discloses all claim limitations set forth above and further discloses an automotive battery:
wherein the top tabs (301) are separately fastened to each other from the bottom tabs (302, [0095]).
Regarding claim 16
wherein the busbar (700) is welded to the top and bottom tabs (301, 302) of the cells (300, [0095]).
Regarding claim 17, Ijaz discloses all claim limitations set forth above and further discloses an automotive battery, wherein each of the pouch cell modules (30) includes:
a first bracket (400) that has longitudinally extending side edges (403, [0060]) and
a second bracket (400) positioned between the longitudinally extending side edges (403) of the first bracket (400, [0061]).
Regarding claim 18, Ijaz discloses all claim limitations set forth above and further discloses an automotive battery:
wherein the longitudinally extending side edges (403) of the first brackets (400) have notches therein (FIG. 6, [0058]) and
the at least one compression band (51) is received into the notches (FIG. 1, [0048]).
Regarding claim 19, Ijaz discloses all claim limitations set forth above and further discloses an automotive battery:
wherein the top cover (40) has downwardly extending edges that wrap around top ends of each of the plurality of pouch cell modules (30, [0105]), and
the bottom cover (40) has upwardly extending edges that wrap around bottom ends of each of the plurality of pouch cell modules (30, [0105]).
Regarding claim 20
wherein the at least one compression band (51) comprises an upper compression band (51) and a lower compression band (51) both wrapping around the plurality of side-by-side pouch cell modules (30, [0078]).

Claim Rejections - 35 USC § 103
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijaz (US 2010/0255351 A1) as applied to claim(s) 1 above, and further in view of Beaston et al. (US 2017/0077559 A1, hereinafter Beaston).
Regarding claim 11, Ijaz discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein each cell has 36 batteries in a 3S4P or 3P12S or 48 cells in a 6P8S configuration.
Beaston discloses a cell having 36 batteries in a 3P12S configuration (see 3P12S configuration, [0027]). Beaston teaches that a 3P12S configuration can be used in battery modules for providing energy.  Therefore, use of said 3P12S configuration in the battery module of Beaston, which involves providing energy, would be obvious to one of ordinary skill in the art at the time of the invention, because it would amount to nothing more than a use of a known battery cell configuration for its intended use in a known environment to accomplish entirely expected result.

Response to Arguments
Applicant's arguments filed 02 June 2021 have been fully considered but they are not persuasive.

Applicants the recited element "tops" and "bottoms" are clear in that the claims refer to inherent tops and bottoms of each cell module of the plurality of cell modules (P9/¶4). The term "top" is defined as "the highest point, level, or part of something" (https://www.merriam-webster.com/dictionary/top).  The term "bottom" is defined as "the lowest part or place" (https://www.merriam-webster.com/dictionary/bottom). Both the term "top" and "bottom" are dependent on the orientation of the object. The orientation of the pouch cell modules is not recited in the claims. As the orientation of the pouch cell modules is not recited, a "top" and a "bottom" of "the plurality of side-by-side pouch cell modules" is not a definite nor inherent feature. Therefore, the recited elements "tops" and "bottoms" are unclear in that the elements depend on the orientation of each cell module of the plurality of cell modules.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites inter alia "said top tab being extending in a different direction relative to the cell, than the bottom tab." Ijaz clearly illustrates a top tab (301) extending a different direction relative to the cell (300), than the bottom tab (302, FIG. 3). The tab 301 extends toward seal boundary 305; and the tab 302 extends toward seal boundary 304. Seal boundary 304 is located opposite seal boundary 305. Therefore, the top tabs 301 extends in a different direction, relative to the cell 300, than the bottom tab 302.
Applicants argue claims 2-12 and 14-20 are allowable for at least the same reasons above in the respective independent claims 1 and 13 (P10/¶2). Claims 1 and 13 are not allowable as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (US 2017/0125774 A1) discloses a pouch cell (100) including a top tab (110) extending from a top side of the pouch cell (100) and a bottom tab (110) extending from a bottom side of the pouch cell (100), the top side being opposite the bottom side (FIG. 3, [0051]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725